Per Curiam.
This case was here at Fall Term, 1948, (229 N.C. 529, 50 S.E. 2d 292), and again at Spring Term, 1949, (230 N.C. 304, 53 S.E. 2d 90). It was held on both former appeals that the conflicting •evidence presented a case for the jury on the determinative issue whether the policy was delivered absolutely or for the purpose of inspection only. This question was submitted to the jury on substantially the same evi-•denee as that heretofore offered, in a charge free from prejudicial error, .and answered in favor of the plaintiff.
We see no compelling reason to disturb the result.
No error.